

91 HR 2651 IH: District of Columbia-Maryland Reunion Act
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2651IN THE HOUSE OF REPRESENTATIVESApril 19, 2021Mr. Gohmert introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the retrocession of the District of Columbia to Maryland, and for other purposes.1.Short titleThis Act may be cited as the District of Columbia-Maryland Reunion Act.2.FindingsCongress finds the following:(1)Residents of Washington, DC, pay Federal income tax, but do not have voting members in the United States Congress.(2)Article I, section 2, clause 1 of the United States Constitution states that the House of Representatives shall be composed of members chosen every second year by the people of the several states..(3)The Founding Fathers did not consider the proposed district that would become Washington, DC, a State under the Constitution, as evidenced when Alexander Hamilton offered an amendment to the Constitution during the New York ratification to provide full congressional representation to Washington, DC, but the convention rejected the amendment on July 22, 1788. Thomas Tredwell stated at the same convention that the plan for Washington, DC, departs from every principle of freedom because it did not give residents full representation in Congress.(4)Chief Justice Marshall held in Hepburn v. Ellzey in 1805 that the term states in article I, section 2, clause 1 of the Constitution does not include Washington, DC, for representation purposes.(5)Seven Supreme Court Justices affirmed Chief Justice Marshall’s Hepburn reasoning in National Mut. Ins. Co. of Dist. of Col. v. Tidewater Transfer Co. in 1949.(6)A Democrat-controlled Congress in 1978 attempted to amend the Constitution to provide Washington, DC, with full congressional representation. The Committee on the Judiciary of the House of Representatives reported the resolution and stated that granting congressional representation to the District of Columbia as it is presently constituted would require a constitutional amendment, because statutory action alone will not suffice.(7)Proposals to grant Washington, DC, congressional representation will inevitably be challenged in court, calling into question the validity of any narrowly passed legislation that a Washington, DC, member votes on and leaving Washington, DC, residents in a continued state of flux over their status.(8)Amending the Constitution requires two-thirds approval by each house of Congress and ratification by three-fourths of the States. In 1978, there was success in obtaining a favorable vote from two-thirds of both the House and the Senate on a constitutional amendment to provide Washington, DC, with full congressional representation, but the requirement for ratification by three-fourths of the States could not be obtained.(9)An alternative to a potentially lengthy and difficult constitutional amendment process is ceding Washington, DC, back to Maryland, just as an area of 31 square miles that was originally ceded by Virginia was returned to that State by Federal legislation in 1847, thereby ensuring that the portion of Washington, DC, in Virginia would have Senate and House representation.(10)In 1847, there was a desire to allow the District of Columbia land on the west side of the Potomac River that was not being used by the Federal Government to have its own proper representation in Congress.(11)Obtaining the desired representation for this portion of Washington, DC, would have required a constitutional amendment unless the land were given back to Virginia.(12)Instead of trying to pass a constitutional amendment, Congress in 1847 legislatively ceded back to Virginia from the District of Columbia the non-Federal land composed of 31 square miles on the west side of the Potomac River.(13)Accordingly, the District of Columbia would clearly and constitutionally have 2 Senators and a Representative with full voting rights by ceding the District of Columbia to Maryland after Maryland’s acceptance of such retrocession, while maintaining the exclusive legislative authority and control of Congress over the National Capital Service Area in the District of Columbia.3.Retrocession of District of Columbia to Maryland(a)In generalUpon the issuance of a proclamation by the President under section 8 and except as provided in subsection (b), the territory ceded to Congress by the State of Maryland to serve as the District constituting the permanent seat of the Government of the United States is ceded and relinquished to the State of Maryland.(b)Continuation of Federal control over National Capital Service AreaNotwithstanding subsection (a), the National Capital Service Area described in section 5 shall not be ceded and relinquished to the State of Maryland and shall continue to serve as the permanent seat of the Government of the United States, and Congress shall continue to exercise exclusive legislative authority and control over such Area.4.Effect on judicial proceedings in District of Columbia(a)Continuation of suitsNo writ, action, indictment, cause, or proceeding pending in any court of the District of Columbia on the effective date of this Act shall abate as a result of the enactment of this Act, but shall be transferred and shall proceed within such appropriate court of the State of Maryland as established under the laws or constitution of the State of Maryland.(b)AppealsAn order or decision of any court of the District of Columbia for which no appeal has been filed as of the effective date of this Act shall be considered an order or decision of a court of the State of Maryland for purposes of appeal from and appellate review of such order or decision in an appropriate court of the State of Maryland.5.National Capital Service Area(a)DescriptionThe National Capital Service Area referred to in section 3(b) is comprised of the principal Federal monuments, the White House, the United States Capitol, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the United States Capitol (but shall not include the District Building), and is more particularly described as the territory located within the following boundaries:Beginning at the point on the present Virginia-District of Columbia boundary due west of the northernmost point of Theodore Roosevelt Island and running due east of the eastern shore of the Potomac River;thence generally south along the shore at the mean high water mark to the northwest corner of the Kennedy Center;thence east along the north side of the Kennedy Center to a point where it reaches the E Street Expressway;thence east on the expressway to E Street Northwest and thence east on E Street Northwest to Nineteenth Street Northwest;thence north on Nineteenth Street Northwest to F Street Northwest;thence east on F Street Northwest to Eighteenth Street Northwest;thence south on Eighteenth Street Northwest to Constitution Avenue Northwest;thence east on Constitution Avenue to Seventeenth Street Northwest;thence north on Seventeenth Street Northwest to H Street Northwest;thence east on H Street Northwest to Madison Place Northwest;thence south on Madison Place Northwest to Pennsylvania Avenue Northwest;thence east on Pennsylvania Avenue Northwest to Fifteenth Street Northwest;thence south on Fifteenth Street Northwest to Pennsylvania Avenue Northwest;thence southeast on Pennsylvania Avenue Northwest to Tenth Street Northwest;thence north on Tenth Street Northwest to E Street Northwest;thence east on E Street Northwest to Ninth Street Northwest;thence south on Ninth Street Northwest to Pennsylvania Avenue Northwest;thence southeast on Pennsylvania Avenue Northwest to John Marshall Place Northwest;thence north on John Marshall Place Northwest to C Street Northwest;thence east on C Street Northwest to Third Street Northwest;thence north on Third Street Northwest to D Street Northwest;thence east on D Street Northwest to Second Street Northwest;thence south on Second Street Northwest to the intersection of Constitution Avenue Northwest and Louisiana Avenue Northwest;thence northeast on Louisiana Avenue Northwest to North Capitol Street;thence north on North Capitol Street to Massachusetts Avenue Northwest;thence southeast on Massachusetts Avenue Northwest so as to encompass Union Square;thence following Union Square to F Street Northeast;thence east on F Street Northeast to Second Street Northeast;thence south on Second Street Northeast to D Street Northeast;thence west on D Street Northeast to First Street Northeast;thence south on First Street Northeast to C Street Northeast;thence east on C Street Northeast to Third Street Northeast;thence south on Third Street Northeast to Maryland Avenue Northeast;thence south and west on Maryland Avenue Northeast to Constitution Avenue Northeast;thence west on Constitution Avenue Northeast to First Street Northeast;thence south on First Street Northeast to Maryland Avenue Northeast;thence generally north and east on Maryland Avenue to Second Street Northeast;thence south on Second Street Northeast to East Capitol Street;thence east on East Capitol Street to Third Street Northeast;thence south on Third Street Northeast to Independence Avenue Southeast;thence west on Independence Avenue Southeast to Second Street Southeast;thence south on Second Street Southeast to C Street Southeast;thence west on C Street Southeast to New Jersey Avenue Southeast;thence south on New Jersey Avenue Southeast to D Street Southeast;thence west on D Street Southeast to Washington Avenue Southwest;thence north and west on Washington Avenue Southwest to the intersection of Independence Avenue Southwest and Second Street Southwest;thence south on Second Street Southwest to Virginia Avenue Southwest;thence generally west on Virginia Avenue to Third Street Southwest;thence north on Third Street Southwest to C Street Southwest;thence west on C Street Southwest to Sixth Street Southwest;thence south on Sixth Street Southwest to E Street Southwest;thence west on E Street Southwest to Seventh Street Southwest;thence north on Seventh Street Southwest to Maryland Avenue Southwest;thence west on Maryland Avenue Southwest to Ninth Street Southwest;thence north on Ninth Street Southwest to Independence Avenue Southwest;thence west on Independence Avenue Southwest to Twelfth Street Southwest;thence south on Twelfth Street Southwest to D Street Southwest;thence west on D Street Southwest to Fourteenth Street Southwest;thence south on Fourteenth Street Southwest to the middle of the Washington Channel;thence generally south and east along the midchannel of the Washington Channel to a point due west of the northern boundary line of Fort Lesley McNair;thence due east to the side of the Washington Channel;thence following generally south and east along the side of the Washington Channel at the mean high water mark, to the point of confluence with the Anacostia River, and along the northern shore at the mean high water mark to the northernmost point of the Eleventh Street Bridge;thence generally south and west along such shore at the mean high water mark to the point of confluence of the Anacostia and Potomac Rivers;thence generally south and east along the northern side of the Eleventh Street Bridge to the eastern shore of the Anacostia River;thence generally south along the eastern shore at the mean high water mark of the Potomac River to the point where it meets the present southeastern boundary line of the District of Columbia;thence south and west along such southeastern boundary line to the point where it meets the present Virginia-District of Columbia boundary;thence generally north and west up the Potomac River along the Virginia-District of Columbia boundary to the point of beginning.(b)Streets and sidewalksThe National Capital Service Area shall include any street (and sidewalk thereof) that bounds such Area.(c)Affronting or abutting Federal real property(1)In generalThe National Capital Service Area shall include any Federal real property affronting or abutting such Area as of the effective date of this Act.(2)Property includedFor purposes of paragraph (1), Federal real property affronting or abutting the National Capital Service Area—(A)shall include the Department of Housing and Urban Development Building, the Department of Energy Building, Fort Lesley McNair, the Washington Navy Yard, the Anacostia Naval Annex, the United States Naval Station, Bolling Air Force Base, and the Naval Research Laboratory; and(B)shall not include any portion of Rock Creek Park, any portion of Anacostia Park east of the northern side of the Eleventh Street Bridge, or any territory not located in the District of Columbia on the day before the date of the enactment of this Act.6.Transition provisions relating to House of Representatives(a)Temporary increase in apportionment(1)In generalUntil the taking effect of the first reapportionment occurring after the effective date of this Act—(A)the individual serving as the Delegate to the House of Representatives from the District of Columbia shall serve as a member of the House of Representatives from the State of Maryland;(B)the State of Maryland shall be entitled to 1 additional Representative until the taking effect of such reapportionment; and(C)such Representative shall be in addition to the membership of the House of Representatives as now prescribed by law.(2)Increase not counted against total number of membersThe temporary increase in the membership of the House of Representatives provided under paragraph (1) shall not operate to either increase or decrease the permanent membership of the House of Representatives as prescribed in the Act of August 8, 1911 (37 Stat. 13; 2 U.S.C. 2), nor shall such temporary increase affect the basis of reapportionment established by the Act of November 15, 1941 (55 Stat. 761; 2 U.S.C. 2a), for the 82nd Congress and each Congress thereafter.(b)Repeal of laws providing for delegate from the District of Columbia(1)In generalSections 202 and 204 of the District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted.(2)Effective dateThe amendments made by this subsection shall take effect on the date on which the individual serving as the Delegate to the House of Representatives from the District of Columbia first serves as a member of the House of Representatives from the State of Maryland.7.Effect on other lawsNo law or regulation which is in force on the effective date of this Act shall be deemed amended or repealed by this Act except to the extent specifically provided in this Act, or to the extent that such law or regulation is inconsistent with this Act.8.Proclamation regarding acceptance of retrocession by Maryland(a)Proclamation by State of MarylandNot later than 30 days after the State of Maryland enacts legislation accepting the retrocession described in section 3(a), the President shall issue a proclamation announcing such acceptance and declaring that the territory ceded to Congress by the State of Maryland to serve as the District constituting the permanent seat of the Government of the United States has been ceded back to the State of Maryland.(b)Report by Congressional Budget Office on Economic Impact(1)In generalThe Director of the Congressional Budget Office shall prepare a report analyzing the anticipated economic impact on the State of Maryland of the State's acceptance of the retrocession described in section 3(a), including the anticipated effect on the budgets of the State government and local governments, and shall submit the report to Congress and the governor of Maryland.(2)Delay in enactment of legislationThe State of Maryland may not enact legislation accepting the retrocession described in section 3(a) until the expiration of the 1-year period which begins on the date the Director of the Congressional Budget Office submits the report prepared under paragraph (1) to the governor of Maryland.9.Effective dateThe provisions of this Act and the amendments made by this Act shall take effect on the date the President issues a proclamation under section 8 or the date of the ratification of an amendment to the Constitution of the United States repealing the twenty-third article of amendment to the Constitution, whichever comes later.